Citation Nr: 1002251	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a cervical myofascial strain with degenerative disc disease 
for the period from March 22, 2005 to June 25, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
a cervical myofascial strain with degenerative disc disease 
beginning June 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's husband


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied an 
evaluation in excess of 20 percent for cervical myofascial 
strain.

In her VA Form 9 Appeal, the Veteran requested a travel board 
hearing before a Veterans Law Judge.  The Veteran was 
provided a hearing before the undersigned Veterans Law Judge 
in April 2009, and a transcript of that proceeding has been 
associated with the Veteran's claims file.

The matter was remanded by the Board in June 2009 for a new 
examination.  Subsequent to the examination, the RO issued an 
October 2009 rating decision increasing the Veteran's 
evaluation for a cervical myofascial strain with degenerative 
disc disease to 30 percent, effective June 26, 2009.


FINDINGS OF FACT

1.  For the period of March 22, 2005 to June 25, 2009, the 
Veteran maintained forward flexion of the cervical spine of 
at least 30 degrees.  During this period, she Veteran did not 
have ankylosis of the cervical spine.

2.  For the period beginning June 26, 2009, the Veteran's 
forward flexion of the cervical spine was limited to less 
than 15 degrees.  She did not have ankylosis of the cervical 
spine.


CONCLUSIONS OF LAW

1.  For the period of March 22, 2005 to June 25, 2009, an 
evaluation in excess of 20 percent for a disability of the 
cervical spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2009).

2.  For the period beginning June 26, 2009, an evaluation in 
excess of 30 percent for a disability of the cervical spine 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  For an increased-
compensation claim, the Secretary must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment.  The notice must provide examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  
Additionally, the claimant must be notified that disability 
ratings will be determined by applying relevant Diagnostic 
Codes, and of how VA determines effective dates.  Notices 
provided to the Veteran in June 2006 and June 2008 fully 
complied with VA regulations concerning claims for increased 
evaluations.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  The RO has obtained the 
Veteran's service treatment records (STRs) and VA outpatient 
treatment records.  The Veteran submitted private treatment 
records in support of her claim.  She was provided an 
opportunity to set forth her contentions during a hearing 
before the undersigned Veterans Law Judge in April 2009.  
After the Veteran's claim was remanded in June 2009, she was 
afforded a VA medical examination the same month.  
Significantly, neither the appellant, nor her representative, 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Rating Criteria

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

The Board notes that the Veteran has headaches associated 
with her neck.  She is receiving the maximum schedular 
evaluation for her headaches, and the issue of the proper 
evaluation for her headache disability has already been 
addressed by the Board.  The issue is not considered further 
here.

Additionally, there is no evidence of any neurological 
disability associated with the Veteran's cervical spine 
disability for either of the periods on appeal, and thus no 
consideration is warranted under the Diagnostic Codes for 
neurological disabilities.  

March 22, 2005 to June 25, 2009

The Veteran was provided a VA examination for her cervical 
spine in May 2005.  At the time of the examination, the 
Veteran was in acute distress because of her neck.  Her neck 
pain had become worse over the previous five weeks, and was 
no longer relieved by medication or exercise.  She had 
constant stiffness which prevented her from turning her head 
from side-to-side.  On physical examination, the examiner 
noted paraspinal muscle spasms bilaterally.  She had forward 
flexion of the cervical spine to 45 degrees without 
hesitation and with very minimal guarding.  She had extension 
to 25 degrees with guarding, at which point she felt pain.  
She had lateral flexion of 17 degrees to the left and 35 
degrees to the right.  The examiner measured rotation of the 
cervical spine to the right at 40 degrees, and to the left at 
20 degrees.  The examiner felt that her increase in cervical 
neck pain was an acute condition.

A June 2005 X-ray report indicated that the vertebral bodies 
and intervertebral disc spaces were of normal height, and 
that posterior alignment of the cervical vertebrae was within 
normal limits.  There was some straightening of the curvature 
of the cervical spine, which the interpreter felt was 
probably due to a muscle spasm.  The interpreter found that 
the Veteran had a normal cervical spine.

A report from a June 2005 MRI found that there was a 
straightening of the cervical spine.  Small osteophytes were 
demonstrated at multiple levels.  At the C4-C5 level, there 
was mild central disc protrusion that either contacted or was 
near to contact with the spinal cord.  At the C5-C6 level, 
there was a mild disc bulge without spinal stenosis that 
narrowed the right neuroforamen.  At the C6-C7 level, there 
was either a moderate disc bulge or a broad-based central 
disc protrusion that resulted in a mild narrowing of the 
spinal canal, but without contacting the spinal cord.  The 
rest of the cervical spine vertebrae were unremarkable.  

The Veteran's file was returned to the May 2005 examiner in 
September 2005 for an updated opinion as to whether the 
Veteran's worsening of her cervical spine disability was an 
acute exacerbation or a permanent condition.  Upon 
consideration of the June 2005 MRI, the examiner opined that 
the Veteran's condition was in fact permanent, and that she 
had degenerative disc disease of the cervical spine related 
to her active duty service.  

The Veteran was provided an additional examination in May 
2006 for her cervical spine disability.  The Veteran was 
receiving chiropractic treatment twice a week to relieve 
pain.  The Veteran complained of constant pain between the C5 
and C7 vertebrae, rated at a five on a scale of one to ten, 
with two-day flares occurring twice a month and rated as a 
ten.  The Veteran denied any limitations of her upper 
extremities.  She had not had any incapacitating episodes 
during the previous 12 months, and was able to complete her 
activities of daily living without interference.  On physical 
examination, the cervical spine was straight, without 
abnormal curvature or posture.  She had flexion to 30 
degrees, extension to 45 degrees, left and right lateral 
flexion to 45 degrees, and left and right rotation to 60 
degrees.  She had spasms of pain at the limits of her range 
of motion, but there was no evidence of weakness, fatigue, or 
incoordination after repetitive motion.  The Veteran had 
tenderness at the slightest palpitation over the cervical 
spine between C5 and C7, but there was no spasm upon touch.  
X-rays of the cervical spine completed in May 2006 showed a 
normal cervical spine.  The examiner determined that her 
condition was unchanged from the previous examination.

An August 2006 letter from the Veteran's chiropractor 
indicated that she was seen there several times per week over 
the previous few months.

The Veteran was provided a travel board hearing in April 
2009.  The Veteran testified that her neck hurt all the time.  
At times, she had reduced range of motion and muscle spasms.  
Her neck pain flared about four times per month.  She said 
that her disability had "gotten a little worse" since May 
2006.  

The Board finds that an evaluation in excess of 20 percent 
for the Veteran's disability of the cervical spine for the 
period of March 22, 2005, to June 25, 2009, is not warranted.  

The Veteran would have to show, at minimum, limitation of 
motion to 15 degrees of less, or ankylosis, to warrant a 30 
percent evaluation for her cervical spine.  At her first 
examination, in May 2005, she had full flexion to 45 degrees 
"without hesitation and with very minimal guarding."  
Although she had neck pain, there was no pain associated with 
forward motion of the cervical spine at that time.  

In May 2006, she continued to have pain in her neck, but 
again, it was not specifically associated with flexion.  The 
Veteran had flexion to 30 degrees.  The examiner noted that 
the Veteran had spasms of pain at the limits of her range of 
motion, but there was no evidence of weakness, fatigue, or 
incoordination after repetitive motion.  Thus, the evidence 
supports a finding that the Veteran had limitation of flexion 
to 30 degrees, but no further.  The disability most nearly 
approximates the criteria for the 20 percent rating for this 
period.  As such, a 30 percent evaluation based on limitation 
of flexion is not warranted.

Additionally, X-rays and MRIs taken during the period under 
consideration did not show ankylosis, favorable or 
unfavorable, and thus, an increased evaluation cannot be 
granted on the basis of ankylosis.

June 26, 2009 to the Present

After her claim for an increased evaluation was remanded, the 
Veteran was provided a new examination on June 26, 2009.  The 
Veteran informed the examiner that she had daily flare-ups 
which decrease her range of motion.  She could not move her 
neck without increasing her pain.  At work, she was prevented 
from picking things up, and at home, she could not take care 
of things around the house.  She did not drive any more.  On 
physical examination, the Veteran ambulated slowly guarding 
against neck motion, using body motion rather than neck 
motion to move.  During the examination, she was experiencing 
a flare-up.  The Veteran's paraspinous muscles were non-
spastic and soft to palpitation, but were tender and painful.  
The proximal trapezium was tight on the right and the left 
side, with the right side being slightly worse and 
demonstrating significant pain.  The Veteran's range of 
motion was extremely limited.  She had flexion to fifteen 
degrees, extension to 25 degrees, lateral flexion of 15 
degrees to the left and 20 degrees to the right, and rotation 
of 40 degrees to the left and 15 degrees to the right.  All 
motions caused discomfort.  Because of the Veteran's pain, 
the examiner could not determine functional impairment due to 
pain or pain, fatigue, weakness, lack of endurance, or 
incoordination on repetitive use.  An MRI showed mild 
degenerative changes and intervertebral disc disease of the 
lower cervical spine from C4 to C7.  The examiner found that 
there was no associated neurological abnormalities.

The Veteran was granted an increase in her evaluation to 30 
percent based on the findings of the June 2009 examination 
report.  The Veteran's flexion had decreased dramatically, to 
the point that she had discomfort throughout her range of 
motion, and could not flex her cervical spine more than 15 
degrees.  Notably, however, the examiner did not find that 
the Veteran had ankylosis of the cervical spine.  A 40 
percent evaluation is appropriate where a Veteran has 
unfavorable ankylosis of the cervical spine, which is not the 
case here.  Therefore, the Board finds that disability due to 
the cervical spine problems most nearly approximates the 
criteria for a 30 percent rating and such disability is not 
so severe as to rise the level of the next higher rating.  An 
evaluation in excess of 30 percent is not warranted for the 
period beginning June 26, 2009.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's cervical spine 
disability.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  According to 38 C.F.R. § 4.1, "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the Veteran has not shown in this case is that 
his service-connected cervical spine disability has resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Although the Veteran receives regular 
treatment for her neck, the disability has not required any 
periods of hospitalization.  The Veteran is employed.  She 
has claimed that she is somewhat limited at work, because she 
cannot lift items.  There is no evidence, however, that the 
Veteran has such marked interference with her employment that 
an extraschedular evaluation would be warranted.  Notably, if 
the Veteran's cervical spine disability was worse, there is 
still a higher potential evaluation that she could obtain.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected cervical spine 
disability.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
cervical myofascial strain with degenerative disc disease for 
the period from March 22, 2005 to June 25, 2009, is denied.

Entitlement to an evaluation in excess of 30 percent for a 
cervical myofascial strain with degenerative disc disease 
beginning June 26, 2009, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


